INCENTIVE STOCK OPTION AWARD AGREEMENT




Stock Option

 

Granted by

 

BEN FRANKLIN FINANCIAL, INC.

 

 under the

 

 BEN FRANKLIN FINANCIAL, INC.

2016 EQUITY INCENTIVE PLAN

 

          This stock option agreement (“Option” or “Agreement”) is and will be
subject in every respect to the provisions of the 2016 Equity Incentive Plan
(the “Plan”) of Ben Franklin Financial, Inc. the “Company”) which are
incorporated herein by reference and made a part hereof, subject to the
provisions of this Agreement.  A copy of the Plan has been provided or made
available to each person granted a stock option pursuant to the Plan.  The
holder of this Option (the “Participant”) hereby accepts this Option, subject to
all the terms and provisions of the Plan and this Agreement, and agrees that all
decisions under and interpretations of the Plan and this Agreement by the
Compensation Committee of the Board of Directors of the Company (“Committee”)
will be final, binding and conclusive upon the Participant and the Participant’s
heirs, legal representatives, successors and permitted assigns.  Except where
the context otherwise requires, the term “Company” will include the parent and
all present and future subsidiaries of the Company as defined in Section 424(e)
and 424(f) of the Internal Revenue Code of 1986, as amended from time to time
(the “Code”).  Capitalized terms used herein but not defined will have the same
meaning as in the Plan.  Any reference to the “Bank” herein shall refer to Ben
Franklin Bank of Illinois and any reference to “Employer” shall mean either or
both the Company and the Bank.

 

1.         Name of Participant:                                                 
                                                          

 

2.         Date of Grant:           January 24, 2017                           
                            

 

3.         Total number of shares of Company common stock, $0.01 par value per
share, that may be acquired pursuant to this Option:                            
                                      


           (subject to adjustment pursuant to Section 10 hereof). 

 

•
This is an Incentive Stock Option (“ISO”) to the maximum extent permitted under
Code Section 422(d).

 

4.         Exercise price per share:
            (subject to adjustment pursuant to Section 10 below)

 

5.         Expiration Date of Option: 


 

 

1

--------------------------------------------------------------------------------

Table of Contents

 

 

6.         Vesting Schedule. Except as otherwise provided in this Agreement,
this Option first becomes exercisable, subject to the Option’s expiration date,
in equal annual installments on each anniversary of the Date of Grant, as
specified below.


 

Anniversary of Date of Grant Vested Portion of Award Year 1 33-1/3% Year 2
33-1/3% Year 3 33-1/3%

 

This Option may not be exercised at any time on or after the Option’s expiration
date. Vesting will automatically accelerate in the event of death or Disability.

 

7.        Exercise Procedure. 

 

7.1     Delivery of Notice of Exercise of Option.  This Option will be exercised
in whole or in part by the Participant’s delivery to the Company of written
notice (the “Notice of Exercise of Option” attached hereto as Exhibit A) setting
forth the number of shares with respect to which this Option is to be exercised,
together with payment by cash or other means acceptable to the Committee,
including:
 

•
Cash or personal, certified or cashier’s check in full/partial payment of the
purchase price.       •
Stock of the Company in full/partial payment of the purchase price.       •
By a net settlement of the Option, using a portion of the shares obtained on
exercise in payment of the exercise of the Option (and, if applicable, any
minimum required tax withholding).       •
By selling shares from my Option shares through a broker in full/partial payment
of the purchase price.       In order to exercise the Option, please deliver the
Notice of Exercise and payment (if applicable) to the Company at the following
address:

 

Ben Franklin Financial, Inc. 830 East Kensington Road Arlington Heights,
Illinois 60004 Attention:        Glen A. Miller, Senior Vice President and Chief
Financial Officer

 

7.2     “Fair Market Value” shall have the meaning set forth in Section 8.1(s)
of the Plan. 




 

2

--------------------------------------------------------------------------------

Table of Contents

 

 

8.         Delivery of Shares.

 

8.1
Delivery of Shares.  Delivery of shares of Common Stock upon the exercise of
this Option will comply with all applicable laws (including the requirements of
the Securities Act) and the applicable requirements of any securities exchange
or similar entity.

9.         Change in Control.

9.1

In the event of a voluntary or Involuntary Termination of employment at or
following a Change in Control, all unvested Options held by the Participant will
be forfeited.       9.2   A “Change in Control” will be deemed to have occurred
as provided in Section 4.2 of the Plan.

 


10.       Adjustment Provisions.

 


This Option, including the number of shares subject to the Option and the
exercise price, will be adjusted upon the occurrence of the events specified in,
and in accordance with the provisions of Section 3.4 of the Plan.

 

11.       Termination of Option and Accelerated Vesting. 

This Option will terminate upon the expiration date, except as set forth in the
following  provisions:

(i)
Death. This Option will become exercisable as to all shares subject to an
outstanding Award, whether or not then exercisable, in the event of the
Participant’s Termination of Service by reason of the Participant’s death. This
Option may thereafter be exercised by the Participant’s legal representative or
beneficiaries for a period of one (1) year from the date of death, subject to
termination on the expiration date of this Option, if earlier.    

 

(ii)
Disability. This Option will become exercisable as to all shares subject to an
outstanding Award, whether or not then exercisable, in the event of the
Participant’s Termination of Service by reason of the Participant’s Disability.
This Option may thereafter be exercised for a period of one (1) year from the
date of such Termination of Service by reason of Disability, subject to
termination on the Option’s expiration date, if earlier.    

 

(iii)
Retirement. Vested Options may be exercised for a period of one (1) year from
the date of Termination of Service by reason of Retirement, subject to
termination on the Option’s expiration date, if earlier (and, for purposes of
clarity, non-vested Options will be forfeited on the date of Termination of
Service by reason of Retirement). “Retirement” shall have the meaning set forth
in Section 8.1(dd) of the Plan. Options exercised more than three months
following Retirement will not have ISO treatment.    

 

(iv)
Termination for Cause. If the Participant’s Service has terminated for Cause,
all Options that have not been exercised will expire and be forfeited.    

 

(v)
Other Termination. If the Participant’s Service terminates for any other reason,
this Option may thereafter be exercised, to the extent it was exercisable at the
time of such termination, for a period of three months following termination,
subject to termination on the Option’s expiration date, if earlier.

 

 

3

--------------------------------------------------------------------------------

Table of Contents

 

 12.       Miscellaneous. 

12.1
No Option will confer upon the Participant any rights as a stockholder of the
Company prior to the date on which the individual fulfills all conditions for
receipt of such rights.    

 

12.2


This Agreement may not be amended or otherwise modified unless evidenced in
writing and signed by the Company and the Participant.

   

 

12.3


Except as otherwise provided by the Committee, ISOs under the Plan are not
transferable except (1) as designated by the Participant by will or by the laws
of descent and distribution, (2) to a trust established by the Participant, or
(3) between spouses incident to a divorce or pursuant to a domestic relations
order, provided, however, that in the case of a transfer described under (3),
the Option will not qualify as an ISO as of the day of such transfer.

   

 

12.4
This Agreement will be governed by and construed in accordance with the laws of
the State of Illinois.    

 

12.5


This Agreement is subject to all laws, regulations and orders of any
governmental authority which may be applicable thereto and, notwithstanding any
of the provisions hereof, the Participant agrees that he will not exercise the
Option granted hereby nor will the Company be obligated to issue any shares of
stock hereunder if the exercise thereof or the issuance of such shares, as the
case may be, would constitute a violation by the Participant or the Company of
any such law, regulation or order or any provision thereof.

      13.6   The granting of this Option does not confer upon the Participant
any right to be retained in the employ of the Company or any subsidiary.








[SIGNATURE PAGE TO FOLLOW]










4

--------------------------------------------------------------------------------

Table of Contents




               IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed in its name and on its behalf as of the date of grant of this Option
set forth above.




BEN FRANKLIN FINANCIAL, INC.

By:                                                            

                                                                                    
Its:                                                            




PARTICIPANT’S ACCEPTANCE

               The undersigned hereby accepts the foregoing Option and agrees to
the terms and conditions hereof, including the terms and provisions of the 2016
Equity Incentive Plan.  The undersigned hereby acknowledges receipt of a copy of
the Company’s 2016 Equity Incentive Plan.




PARTICIPANT                                       

 

 

                                                                   




5

--------------------------------------------------------------------------------

Table of Contents

 

EXHIBIT A
NOTICE OF EXERCISE OF OPTION

              I hereby exercise the stock option (the “Option”) granted to me by
Ben Franklin Financial, Inc. (the “Company”) or its affiliate, subject to all
the terms and provisions set forth in the Stock Option Agreement (the
“Agreement”) and the Ben Franklin Financial, Inc. 2016 Equity Incentive Plan
(the “Plan”) referred to therein, and notify you of my desire to purchase
__________________ shares of common stock of the Company (“Common Stock”) for a
purchase price of $______ per share.

                I elect to pay the exercise price by:

—
Cash or personal, certified or cashier’s check in the sum of $_______, in
full/partial payment of the purchase price.


—
Stock of the Company with a fair market value of $______ in full/partial payment
of the purchase price.*


—
A net settlement of the Option, using a portion of the shares obtained on
exercise in payment of the exercise price of the Option (and, if applicable, any
minimum required tax withholding).


—
Selling  ______ shares from my Option shares through a broker in full/partial
payment of the purchase price.

 

                 I understand that after this exercise, ____________ shares of
Common Stock remain subject to the Option, subject to all terms and provisions
set forth in the Agreement and the Plan.

                 I hereby represent that it is my intention to acquire these
shares for the following purpose:

—
investment


—
resale or distribution

                 Please note: if your intention is to resell (or distribute
within the meaning of Section 2(11) of the Securities Act of 1933) the shares
you acquire through this Option exercise, the Company or transfer agent may
require an opinion of counsel that such resale or distribution would not violate
the Securities Act of 1933 prior to your exercise of such Option.


Date: ____________,
_____.                     _________________________________________

> > > > > > > > Participant’s signature

*             If I elect to exercise by exchanging shares I already own, I will
constructively return shares that I already own to purchase the new option
shares.  If my shares are in certificate form, I must attach a separate
statement indicating the certificate number of the shares I am treating as
having exchanged.  If the shares are held in “street name” by a registered
broker, I must provide the Company with a notarized statement attesting to the
number of shares owned that will be treated as having been exchanged.  I will
keep the shares that I already own and treat them as if they are shares acquired
by the option exercise.  In addition, I will receive additional shares equal to
the difference between the shares I constructively exchange and the total new
option shares that I acquire.

 

6

--------------------------------------------------------------------------------





